Name: Commission Regulation (EU) No 1160/2014 of 30 October 2014 amending Annex II to Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the list of countries and territories Text with EEA relevance
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  health;  trade;  transport policy;  tariff policy;  Europe
 Date Published: nan

 31.10.2014 EN Official Journal of the European Union L 311/17 COMMISSION REGULATION (EU) No 1160/2014 of 30 October 2014 amending Annex II to Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the list of countries and territories (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (1), and in particular Articles 10 and 19 thereof, Whereas: (1) Regulation (EC) No 998/2003 lays down the animal health requirements applicable to the non-commercial movement of pet animals and the rules applicable to checks on such movements. (2) Part C of Annex II to Regulation (EC) No 998/2003 lists the third countries and territories which are free of rabies and the third countries and territories in respect of which the risk of rabies spreading to the Union, as a result of non-commercial movements of pet animals from them, has been found to be no higher than the risk associated with such movements between Member States. (3) To be included on that list, a third country should demonstrate its status with regard to rabies and that it complies with certain requirements relating to the notification of suspicion of rabies, the monitoring system, the structure and organisation of its veterinary services, the implementation of all regulatory measures for the prevention and control of rabies and the regulations on the marketing of anti-rabies vaccines. (4) The former Yugoslav Republic of Macedonia has submitted information regarding its status with regard to rabies, as well as information concerning the compliance with the requirements laid down in Regulation (EC) No 998/2003. From the assessment of that information, it appears that the former Yugoslav Republic of Macedonia complies with the relevant requirements laid down in that Regulation and should therefore be included in the list set out in Part C of Annex II to Regulation (EC) No 998/2003. (5) Regulation (EC) No 998/2003 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Part C of Annex II to Regulation (EC) No 998/2003, the following entry is inserted between the entry for Saint Lucia and that for Montserrat: MK ¦ the former Yugoslav Republic of Macedonia Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 146, 13.6.2003, p. 1.